DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scott B. Clendenning et al (U. S. Patent Application: 2018/0130707, here after 707), further in view of Sang Ho Yu et al (U. S. Patent Application: 2019/0390340, here after 340).
Claim 1 is rejected. 707 teaches a metal deposition method comprising sequentially exposing (ALD process for filling gap) a substrate having at least one feature comprising a bottom and sidewalls to a metal precursor and reactant( inherently for ALD to deposit metal) while the substrate is maintained at a deposition temperature(inherent for ALD) to form a metal film(tungsten, 0031) on the bottom of the feature(418), the bottom of the feature comprising a first metal (414) and the sidewalls of the feature comprising a dielectric (402)[fig. 4.f and fig. 4g, 0059]. 707 does not teach the detail of ALD process (to deposit tungsten film). 340 teaches a method of forming tungsten film with ALD process to fill a gap, wherein metal precursor and reactant (an alkyl halide catalyst) is used and wherein the metal precursor having a decomposition temperature above the deposition temperature, and the alkyl halide comprising carbon and halogen, and the halogen comprising bromine or iodine [0014, 0122, 0103]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 707 and deposit tungsten with ALD process that 340 teaches, because it is suitable ALD process for depositing tungsten film in gap.
Claim 2 is rejected as 707 teaches the first metal at the bottom of the feature (416) comprises one or more of ruthenium, or tungsten [0109].
Claim 3 is rejected as 707 teaches the metal film comprises tungsten [0053, 0059].
Claim 4 is rejected as 340 teaches the metal precursor comprises a metal atom bonded to one or more of an optionally alkyl substituted benzene ring and an open or closed diene [0102].
Claim 5 is rejected as 340 teaches the alkyl halide consists essentially of iodoethane or diiodomethane [0091].
Claim 6 is rejected as 707 teaches the metal film is formed selectively on the bottom of the feature relative to the sidewalls [0059].
Claim 7 is rejected as 707 teaches the metal film fills the feature in a bottom-up manner to form a seam-free gap fill [0059].
Claim 8 is rejected as 707 teaches wherein the seam-free gap fill is formed without a liner between the metal film and the sidewalls [fig. 4g].
Claim 9 is rejected as 340 teaches the metal precursor and the alkyl halide catalyst are exposed to the substrate together [0033]
Claim 10 is rejected as 340 teaches metal precursor and the alkyl halide catalyst are exposed to the substrate separately and sequentially in a cycle [0086].
Claim 11 is rejected as 340 teaches the alkyl halide catalyst is exposed to the substrate prior to the metal precursor exposure to form a catalyst layer on the metal bottom of the feature [0129, 0146].
Claim 12 is rejected as 340 teaches exposing the substrate with the catalyst layer on the metal bottom of the feature to an anisotropic etch to remove any catalyst from the dielectric [0170-0171].
Claim 14 is rejected. 707 teaches chemical and thermal cleaning [0058]to remove passivation layer [0058] which in fact acts as cleaning the first metal at the bottom of the feature to remove oxides from the first metal prior to exposure to the metal precursor and alkyl halide catalyst.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scott B. Clendenning et al (U. S. Patent Application: 2018/0130707, here after 707), Sang Ho Yu et al (U. S. Patent Application: 2019/0390340, here after 340), further in view of Xinyu Fu et al (U. S. Patent Application: 2014/0120723, here after 723).
Claim 13 is rejected. Prior references do not teach the metal(tungsten) film has a growth rate greater than or equal to about 0.8 A/cycle. 723 teaches a method of depositing tungsten film with ALD by depositing rate of 0.9 A/cycle [0080] to achieve seamless film [0097]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 707, and 340 teaches where the deposition rate of tungsten is 0.9 A/cycle, because it is suitable growth rate for approaching seamless fill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712